WELCH, Judge
(concurring):
I concur with Judge Mollison’s opinion and write separately to emphasize that the pretrial confinement procedures followed in this case parallel those in federal civilian practice, as was intended by the drafters of the Rules of Court-Martial. See Analysis, R.C.M. 305(1), App. 21, Manual for Courts-Martial, United States, 1984, (M.C.M.), A21-17.
The record of trial indicates that hearsay was relied upon by the appellant’s commanding officer and the initial review officer because the government desired to protect the identity of a confidential informant. Additionally, both these officers were convinced of the reliability of the informant by representations made by the trial counsel and the NIS agent handling the case, albeit, their inquiry into the basis for this conclusion was abbreviated. Furthermore, I find nothing in the record to indicate that the appellant introduced evidence to refute the allegations made by the trial counsel, or requested that either the judge or magistrate test the veracity of the government’s testimony in camera. Lastly, and most importantly, the hearsay evidence presented indicated that the appellant made a threat to harm a potential witness against him, and that law enforcement officials attached credibility to the reported threat.
Under these circumstances, the following comments relating to the Bail Reform Act of 1984, 18 U.S.C. § 3142 (the Act), are relevant:
a. “While the Act is silent concerning how the government is to proceed at a detention hearing, the thrust of the legislation is to encourage informal methods of proof. Congress did not want detention hearings to resemble mini-trials____ Section 3142(f) ... provides that a defendant may present ‘information’ by proffer, and that the rules of evidence governing admissibility of evidence at trial do not apply to the ‘presentation and consideration of information’ at such hearings____ Accordingly, a government proffer need not always spell out in precise detail how the government will prove its case at trial, nor specify exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1144-1145 (2nd Cir.1986).
b. The government may have “strong special reasons for keeping its evidentiary sources confidential (e.g., protecting witness safety).” United States v. Acevedo-Ramos, 755 F.2d 203, 208 (1st Cir.1985). Even then, the defendant can test the veracity of the government’s testimony and the quality of the underlying evidence, by, for example, asking the magistrate to listen to tapes or read documents in camera. Id.
c. “In the informal evidentiary framework of a detention hearing, the methods used to scrutinize government proffers for reliability must lie within the discretion of the presiding judicial officer, informed by an awareness of the high stakes involved.” Mártir, supra, at 1147.
In my opinion, before both the magistrate and the appellant’s commanding officer, the government properly presented a compelling case for pretrial confinement, part of which was based on hearsay evidence that the appellant threatened a witness. Thereafter, the appellant failed to present evidence to refute the inferences raised by the government’s evidence, and failed to asked for an in camera evaluation of the confidential information available to the government. His failure to launch such an attack tends to justify the decisions to accept the government’s representations as accurate. See United States v. Acevedo-Ramos, supra, at 209. In my opinion, in the absence of evidence to the contrary, such a statement attributed to an accused who has admitted illegally distributing drugs over an extended period, and who is facing charges that could result in prolonged confinement, must be viewed by reasonable and responsible officials as a serious matter — as it was in this case. Thus, I agree with Judge Mollison that the appellant was not the victim of an abuse of discretion by either his commanding officer or the magistrate.